DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/27/2022 has been entered. Claim 12 is cancelled. Claims 1-11 and 13-21 are pending in this instant application. Claims 11 and 13 are withdrawn. Claims 1-10 and 14-21 are currently under examination.   

Priority
This application is a 371 of PCT/NL2018/050650 filed on 10/01/2018 and claims foreign priority of NETHERLANDS 2019650 filed on 09/29/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I invention (claims 1-10 and 14-21) and species (poly(alkylene glycol) from claim 15 for R' and N-hydroxysuccinimide alcohol from claim 17 for LG) in the reply filed on 06/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022. Thus, claims 1-10 and 14-21 are currently under examination.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 03/27/2020, 12/10/2021, and 12/29/2021 have been considered.

Claim Objections
Claims 1, 2, 4, 6, 8-10, 20, and 21 are objected to because of the following informalities: In claim 1, delete the excessive phrase “or more” (lines 1 to 2, two locations), which is encompassed by the preceding recitation “at least”; change the incorrect recitation “wherein the at least six arms each comprise” (line 2) to “wherein each of the at least six arms comprises”. In claim 2, change the incorrect recitation “represents” (lines 5, 7, 8, and 9, four locations), which means one of many, to “is”; and insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 6) to comply with Markush group format. In claim 4, change the incorrect recitation “alcohol radical comprising an electron-withdrawing group” to “alcohol radical functioning as an electron-withdrawing group”. In claim 6, insert the missing phrase “, wherein n is defined above” immediately after the recitation “hydroxyl groups”. In claims 8, 20, and 21, change the incorrect recitation “having a number-average” (line 2 of claims 8, 20, and 21) to “wherein the polymer has”. In claims 9 and 10, change the recitation “in accordance with claim 1” (lines 1 to 2 of claims 9 and 10) to “according to claim 1” to be consistent with other claims; also in claim 9, change the incorrect recitation “claim 1 having” (line 2) to “claim 1, wherein the polymer has”; and in claim 10, replace the incorrect recitation “the functional reactive group” (line 2) with “the reactive functional group” to be consistent with preceding claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “polyester, polycarbonates, polyurethanes, polyetherurethanes, polyurethane urea… or combinations thereof” (lines 2-4). Since the “polyester” and “polyurethane” are broad limitations and encompass narrow limitations “polycarbonates” and “polyetherurethanes, polyurethane urea”, respectively. The recitation “combinations thereof” would duplicate the narrow limitations in the same polymer, and thus is confusing. Applicant is advised to insert the phrase “of distinct R1” immediately after the recitation “combinations” (line 2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 1-10, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwang et al. (US 2004/0096507, May 20, 2004, hereinafter referred to as Kwang ‘507, also listed in IDS filed on 03/27/2020).
With regard to structural limitation “Multi-arm tissue-adhesive polymer comprising at least six arms, wherein each of the at least six arms comprises a polymeric group and a reactive functional group that can form a urethane or a urea bond with an amine group, wherein each arm has a number-average molecular weight in the range of 500 Da to 50 kDa (or 1-25 kDa) or the polymer has a number-average molecular weight in the range of 5 to 100 kDa (or 10-80 kDa; or 20-60 kDa)” (claims 1, 7, 8, and 19-21), “the polymer is of formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein n is an integer of 6 or more (or 6-12 or 6-8); LG is a leaving group (or alcohol radical or p-nitrophenol); X is selected from O or N; R1 is the polymeric group (or a polyether or poly(alkylene glycol)); and Y is a core structure (or a polyol); such that R1-X-C(O)-LG is each arm comprising the reactive functional group X-C(O)-LG” (claims 2-6, 15, 16, and 18), and “Medical foam or sheet comprising the multi-arm tissue-adhesive polymer according to claim 1” (claim 14):
Kwang ‘507 disclosed a biodegradable polymer hydrogel-forming composition comprising the 6-arm polyethylene glycol (PEG) and its derivatives. The core of 6-arm PEG and its derivatives is sorbitol and their molecular weight ranges from 100 to 1,000,000, preferably, 1,000 to 100,000 daltons. In a preferred embodiment, the preferred compound is 6-arm PEG-isocyanate. Example 3: 6-Arm PEG-Succinimidyl Glutarate: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Example 8: 6-Arm PEG-nitrophenyl Carbonate: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (pages 3/12 to 4/2 and 8/12 to 10/12, [0018-0021, 0040, 0083, and 0092]). The compositions can be adapted for use in any gel-forming application where synthetic gel matrices are currently being utilized. The compositions are useful as tissue sealants, in tissue augmentation, or in tissue repair (page 6/12, [0059]).
Thus, these teachings of Kwang ‘507 anticipate Applicant’s claims 1-10, 14-16, and 18-21. The 6-arm PEG composition of Kwang ‘507 meets all structural limitation of claimed tissue-adhesive polymer or medical foam or sheet, and therefore would carry the same properties, including “the polymer has a substitution degree of the arms with the reactive functional group of more than 60% as determined by 1H-NMR” and “reactive functional group is present in an amount of less than 5% based on the total weight of the tissue-adhesive polymer”, required by claims 9 and 10, and would encompass the narrow range of 10-80 kDa or 20-60 kDa for the tissue-adhesive polymer.

(II) Claims 1-10 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (CN104877127, September 2, 2015, hereinafter referred to as Weng ‘127, English translation is provided from EP 3315531, May 02, 2018, by the same inventors, and cited here).
With regard to structural limitation “Multi-arm tissue-adhesive polymer comprising at least six arms, wherein each of the at least six arms comprises a polymeric group and a reactive functional group that can form a urethane or a urea bond with an amine group, wherein each arm has a number-average molecular weight in the range of 500 Da to 50 kDa (or 1-25 kDa) or the polymer has a number-average molecular weight in the range of 5 to 100 kDa (or 10-80 kDa; or 20-60 kDa)” (claims 1, 7, 8, and 19-21), “the polymer is of formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein n is an integer of 6 or more (or 6-12 or 6-8); LG is a leaving group (or alcohol radical or N-hydroxysuccinimide alcohol, elected); X is selected from O or N; R1 is the polymeric group (or a polyether or poly(alkylene glycol), elected); and Y is a core structure (or a polyol); such that R1-X-C(O)-LG is each arm comprising the reactive functional group X-C(O)-LG” (claims 2-6 and 15-18), and “Medical foam or sheet comprising the multi-arm tissue-adhesive polymer according to claim 1” (claim 14):
Weng ‘127 disclosed a modified bio-related substance of an eight-arm polyethylene glycol derivative. The structure of the modified bio-related substance of an eight-arm polyethylene glycol derivative is represented by the general formula (2): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. In the general formula (2), the bio-related substance can be a bio-related substance (itself), a modified biorelated substance or a composite bio-related substance. The number average molecular weight of linear PEG chains obtained by polymerization methods is commonly from about 2 kDa to about 40 kDa, more preferably about 1000, 1500, 2000, 3000, 3350, 3500, 4000, 5000, 6000, 7000, 8000, 9000 or about 10000 Da, and more preferably about 1000, 1500, 2000, 3350, 3500, 4000, 5000 or about 6000 Da (page 116/287, lines 18-35; page 120/287, [0479]; page 17/287, [0059]). Example 6: an eight-arm polyethylene glycol isocyanate derivative D9-1: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Example-12: an eight-arm polyethylene glycol succinimidyl carbonate derivative (A6-1): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. The eight-arm polyethylene glycol succinimidyl carbonate derivative A6-2: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (pages 167/287 to 168/287, [0706]; page 178/287, [0768]; page 226/287, [1041]). In summary, for example, an amino group can react with an active ester/an active formate, an isocyanate and an isothiocyanate to obtain a divalent linking group of a urethane bond, a urea bond (a carbamide bond or a ureido bond) and a thiourea bond, respectively. The target tissues are not specifically limited, including tumor tissue, inflammatory tissue, diseased tissue. Bio-related substances for the field of medicine include drugs, drug carriers, medical devices, and can be used for various aspects such as prevention and treatment of diseases, wound treatment, tissue repair and replacement (page 145/287, [0579];page 126/287, [0508]; page 121/287, [0484]). 
Thus, these teachings of Weng ‘127 anticipate Applicant’s claims 1-10 and 14-21. The 8-arm PEG composition of Weng ‘127 meets all structural limitation of claimed tissue-adhesive polymer or medical foam or sheet, and therefore would carry the same properties, including “the polymer has a substitution degree of the arms with the reactive functional group of more than 60% as determined by 1H-NMR” and “reactive functional group is present in an amount of less than 5% based on the total weight of the tissue-adhesive polymer”, required by claims 9 and 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(I) Claims 1-10 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 11,160,900 (Tooren et al., November 2, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat ‘900 claims “Biodegradable tissue-adhesive device for sealing tissue, said device comprising a tissue-adhesive layer which comprises a blend of a tissue-reactive polymer… is bioresorbable” (claim 1), “wherein the tissue-reactive polymer comprises a multi-arm tissue-reactive polymer comprising at least two or more arms each comprising a reactive functional group that can form a urethane or urea bond with amine groups present in tissue” (claim 4), and “wherein the tissue-reactive polymer is of formula I: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
… Y represents a core structure” (claim 5), reading on claims 1 and 2 of this Application. Also, claims 6, 7, 8, 9, 10, 11, 12, and 13/14 of Pat ‘900 read on claims 3, 4, 6, 5, 18, 15, 16/17, and 14 of this Application, respectively. Pat ‘900 also disclosed specifically that the length of the arms can be expressed with their molecular weight. Accordingly, on average, the number-average molecular weight (Mn) of each arm is preferably in the range of 500 Dato 50 kDa, more preferably 1-25 kDa, most preferably 2 to 10 kDa (page 13/18, col. 13, lines 46-50).
Thus, claims 1-10 and 14-21 of this Application encompass or overlap with claims 1 and 4-14 of Pat ‘900. The tissue-reactive polymer of Pat ‘900 meets all structural limitation of claimed tissue-adhesive polymer or medical foam or sheet, and therefore would carry the same properties, including “the polymer has a substitution degree of the arms with the reactive functional group of more than 60% as determined by 1H-NMR” and “reactive functional group is present in an amount of less than 5% based on the total weight of the tissue-adhesive polymer”, required by claims 9 and 10.

(II) Claims 1, 7-10, 14, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 24, 26-29, 33, and 34 of copending Application No. 17/204,093 (Tooren et al., the claim set of 03/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘093 claims “A tissue-adhesive device for sealing dura mater… a foam structure including a tissue-adhesive polymer blend comprising a bioresorbable carrier polymer and a bioresorbable synthetic tissue-reactive polymer, wherein the synthetic tissue-reactive polymer comprises a multi-arm polyethylene glycol functionalized with at least one tissue-reactive group that comprises an activated ester… a sheet structure” (claim 18), “wherein the carrier polymer is a synthetic carrier polymer and comprises one or more of a polyester, polyether… polyphosphazene; or wherein the earner polymer 1s a biological polymer comprising a polysaccharide” (claims 24 and 26), “wherein the activated ester is selected from the group consisting of a thioester, a perfluoroalkyl ester, pentafluorophenol ester, and N-hydroxysuccinimide ester and derivatives thereof” (claim 27), “wherein the tissue-reactive polymer comprises a 4-arm or an 8-arm polyethylene glycol” (claim 28), and “wherein the tissue-reactive polymer has a molecular weight of up to 100000 g/mol (or 20000 g/mol or more; or 20000 to 80000 g/mol)” (claims 29, 33, and 34), reading on claims 1, 7-10, 14, and 19-21 of this Application.
Thus, claims 1, 7-10, 14, and 19-21 of this Application encompass or overlap with claims 18, 24, 26-29, 33, and 34 of Appl ‘093. The tissue-reactive polymer of Appl ‘093 meets all structural limitation of claimed tissue-adhesive polymer or medical foam or sheet, and therefore would carry the same properties, including “the polymer has a substitution degree of the arms with the reactive functional group of more than 60% as determined by 1H-NMR” and “reactive functional group is present in an amount of less than 5% based on the total weight of the tissue-adhesive polymer”, required by claims 9 and 10. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623